BELCHER, Commissioner.
The conviction is for murder; the punishment, ninety-nine years.
The original motion for new trial was overruled, and notice of appeal was given on April 3, 1964. Within the ninety days allowed by statute for filing the statement of facts, the judge trying the cause, on May 29, 1964, granted an extension of “sixty days from this day” in which to file a statement of facts. This sixty day extension of time included July 28, 1964. Twenty-nine days after the expiration of the sixty day extension, an order was entered on August 26, 1964, extending the time ninety days from that date which would move the filing date forward until November 24. Subsequent extensions were granted, and if the extension of August 26, 1964, was effective, the additional extension orders of the time for filing the statement of facts would have been extended to July 9, 1965. The statement of facts was filed with the clerk of the trial court on June 18, 1965. The statement of facts is signed by both the attorney for the appellant and for the state but it is not signed by the trial judge.
The extension order of August 26, 1964, after the expiration of the time granted in the previous extension order dated May 29, 1964, was ineffective to further extend the time for filing.
The statement of facts is not properly before this court, and cannot be considered. There are no formal bills of exception.
Nothing being presented for review, the judgment of the trial court is affirmed.
Opinion approved by the Court.